Citation Nr: 1720907	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

4. Entitlement to an initial rating in excess of 10 percent for instability of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1991.

She appealed to the Board of Veterans' Appeals (Board/BVA) from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The February 2010 rating decision denied the claim for service connection for a low back disability.  The matter was remanded by the Board in June 2014.  

The August 2011 rating decision granted service connection for PTSD, and assigned a 30 percent rating, effective October 15, 2009.  That same rating decision also granted service connection for left knee degenerative joint disease and instability of the left knee, both separately rated as 10 percent disabling, effective October 15, 2009.  

In January 2014, RO increased the initial rating for PTSD to 50 percent disabling, effective October 15, 2009. 

The Veteran testified as to all issues on appeal before the undersigned via Video Conference in September 2016.  A transcript of the hearing has been associated with the electronic claims file.  

The Veteran also provided testimony on the issue of entitlement to an evaluation in excess of 10 percent for a right knee disability.  This issue is not currently in appellate status; but the Veteran is advised that he may file a claim for increase as provided in 38 C.F.R. § 3.155 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initial Ratings- PTSD and Left Knee Disability

During her hearing, the Veteran testified that PTSD and left knee symptoms had worsened since her last VA examinations in May and August 2012.  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is required. VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997). 

Additionally, the Veteran testified that she received recent (and ongoing) physical therapy for her knee conditions at "Vital Energy and Force."  VA has a duty to seek these records. 

Service Connection for Low Back Disability

The Veteran contends that her current low back disability developed secondary to altered body mechanics as a result of her service connected knee disabilities.  In its June 2014 remand, the Board instructed that a VA examiner should address whether the current low back disability was proximately due to or aggravated by the knee disabilities, to include from having to overcompensate when walking or standing or bearing any weight on her disabled knees.  The examiner was also asked to consider VA treatment records dated in November 2009 and April 2012, which reflected reports of knee giving way, resulting falls, and increased low back symptoms, including pain. 

An April 2015 VA examiner provided a negative opinion as to secondary causation and aggravation.  The examiner's rationale was that "the presence of a joint abnormality does not typically lead to degeneration of a separate non-adjacent joint."  The Veteran's representative argues that this opinion is inadequate to the extent that it does not address the Veteran's primary contention - namely, that her low back disability is the result of altered body mechanics/gait as a result of her service-connected knee disabilities.  See Hearing Transcript.  The Board finds that an addendum opinion is needed. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran authorize VA to obtain treatment records from "Vital Energy and Force" physical therapy (discussed during the September 2016 hearing).  Attempt to obtain any identified records.  Advise the Veteran that she may obtain the records herself.

3. After obtaining available records, schedule the Veteran for a VA examination to determine the current severity of her left knee degenerative joint disease and instability.  The examiner should review the electronic claims file.

The examiner should test the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness and flare-ups should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

The examiner should ask the Veteran to report the extent of limitation of motion during flare-ups.

4. After obtaining available records, schedule the Veteran for a VA examination to determine the current severity of her PTSD.  The examiner should review the claims file. 

5. After obtaining available records, forward the claims file, including this Remand, to the examiner who conducted the July 2014 VA spine examination (and provided the April 2015 addendum opinion) or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion.  The examiner must note that the record was reviewed.  If the clinician determines that additional in-person examination is necessary, such an examination should be scheduled.  After review of the record, the examiner should opine as to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left and/or right knee disability, to include any overcompensation, altered gait/body mechanics, or limp due to the same, caused her low back disability?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left and or right knee disability, to include any overcompensation, altered gait/body mechanics, or limp due to the same, aggravated (permanently worsened beyond the natural progress of the disease) her low back disability?

* The examiner must consider VA treatment records dated in November 2009 and April 2012, which reflect reports by the Veteran of her knee giving way, resulting in a fall and increased low back symptoms, including pain, as well as the Veteran's competent hearing testimony regarding problems with weight-bearing (particularly on the left side), shifting weight, and altered gait/body mechanics due to knee pain/overcompensation. 

The examiner should provide reasons for all opinions.

6. If any benefit sought remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



